Title: To John Adams from William Woodfall, 12 March 1774
From: Woodfall, William
To: Adams, John


     
      
       Sir
      
      Dorset-street, Salisbury-Court, March 12, 1774
     
     As the Affairs of AMERICA are now agitating in both Houses of the English Parliament, and as it would be a matter of infinite satisfaction to those subjects of the British Crown, who are natives and residents of England, Scotland, and Ireland, to know the real state of political occurrences in America, I thought it would neither be unwelcome to the English nor American public, if a news-paper published in London was particularly to profess itself a general channel of American Intelligence, as by means of it, a variety of facts, sentiments, and arguments, respecting the right of taxing the Colonies, would reach the public eye, which it is not likely to see otherwise; and I was further stimulated to imagine, that such a publication would prove generally acceptable, as it would enable people without doors to judge, with some degree of certainty, of the necessity and rectitude of the conduct of our Senators within. I flatter myself, the plan which I have thought of adopting, and which, with public assistance, I hope to bring to perfection, will neither appear to you as impracticable in the first instance, nor useless in its end. I take the liberty, therefore, of sending you this information respecting it, and I humbly solicit the honour of your occasional contributions to it, which latter request I am emboldened to make, as I conceive you have it in your power frequently to favour me with such information respecting American Affairs as may be of the highest consequence to every subject of Great Britain. I mean not impertinently to ask what it would be imprudent in you, Sir, to grant. I urge the matter no further than good sense and policy warrant; I submit the whole of my intention and request to your superior judgment, assuring you, that should I be happy enough to find myself honoured with your confidence, you would have no reason to complain either of my inattention, my want of secrecy, or my ingratitude.
     The publication in which, the plan I have hinted at, is designed to be carried into execution is The LONDON PACKET, an evening paper published three times a week by Your most obedient Servant,
     
      W. Woodfall
     
    